 1                                                                                             JS-6
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                               CENTRAL DISTRICT OF CALIFORNIA
 8   RAPISCAN SYSTEMS, INC.,                        CV 18-10780 PA (Ex)

 9                  Plaintiff,                      JUDGMENT OF DISMISSAL
10          v.
11   PAUL D. GARNETT, et al.,
12                  Defendants.
13
14
15
            In accordance with the Court’s March 8, 2019 minute order granting the Motion to
16
     Dismiss filed by Paul D. Garnett (“Defendant”) and dismissing the Action for lack of personal
17
     jurisdiction over Defendant,
18
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
19
     dismissed without prejudice.
20
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff Rapiscan
21
     Systems, Inc. take nothing and that Defendant shall have his costs of suit.
22
23
     DATED: March 8, 2019                              _________________________________
24                                                                Percy Anderson
25                                                       UNITED STATES DISTRICT JUDGE

26
27
28
